UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1528


LINDA A. EVANS,

                  Plaintiff – Appellant,

          v.

PITT COUNTY DEPARTMENT OF SOCIAL SERVICES; GEORGE L. PERRY,
Director of Pitt County Social Services in his official
capacity; APRIL HANNING, in her individual capacity;
CYNTHIA M. ROSS, in her individual capacity; LINDA MARTIN
CURTIS, in her individual capacity; LINDA MILLION, in her
individual capacity,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:12-cv-00226-FL)


Submitted:   September 29, 2015               Decided:   October 2, 2015


Before WILKINSON and      DUNCAN,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda A. Evans, Appellant Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North
Carolina, for Appellees. Linda Martin Curtis, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Linda A. Evans filed a complaint against the Pitt County

Department      of    Social     Services       (“DSS”),    George    Perry,    April

Hanning, Cynthia Ross, Linda Million, and Linda Curtis alleging

claims pursuant to 42 U.S.C. § 1983 (2012) and under state law.

The district court accepted the recommendation of the magistrate

judge and dismissed all of Evans’ claims against DSS, Perry,

Ross, and Million except her claims of procedural due process

violations. *        The court later granted summary judgment in favor

of Curtis on Evans’ remaining claims.                      We have reviewed the

record and find no reversible error.                  Accordingly, although we

grant leave to proceed in forma pauperis, we affirm the district

court’s   orders.        We     dispense    with    oral   argument    because      the

facts    and   legal    contentions        are   adequately    presented       in   the

materials      before    this    court     and   argument    would    not   aid     the

decisional process.

                                                                            AFFIRMED




     * On Perry, Ross, and Million’s previous appeal of the
district court’s interlocutory order denying them absolute
immunity   from  Evans’   claims   of   procedural   due   process
violations, we vacated the portion of the district court’s order
allowing   those  claims   to  go   forward  and   remanded   with
instructions to dismiss those claims.          Those issues are
therefore not before this court in the current appeal.



                                            2